Exhibit 10.1

 

SILVERSTAR HOLDINGS, LTD.

Waiver of Registration Rights

Reference is hereby made to that certain Registration Rights Agreement, dated as
of March 19, 2008, by and among Silverstar Holdings Ltd., a Bermuda corporation
(the “Company”) and the Holders (as defined therein) (the “Registration Rights
Agreement”). Capitalized terms used herein but not defined herein have the
meanings ascribed to such terms in the Registration Rights Agreement.

Pursuant to Section 2(a) and (b) of the Registration Rights Agreement, the
Company is required to file Registration Statements by the applicable Filing
Dates covering the resale of Registrable Securities and cause such Registration
Statements to be declared effective by the Commission by the Effectiveness
Dates. In addition, pursuant to Section 2(c) of the Registration Rights
Agreement upon the occurrence of an Event and until the Event is cured, the
Company is required to pay to each Holder an amount in cash equal to 1.5% of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
for any Registrable Securities then held by such Holder and if the Company fails
to pay any partial liquidated damages pursuant to Section 2(c) in full within
seven days after the date payable, the Company will pay interest thereon at a
rate of 18% per annum (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Holder.

1.         Waiver of Registration Rights.       Subject to, and conditioned
upon, the immediate availability of Rule 144 (“Rule 144”) under the Securities
Act to each of the undersigned as to all securities of the Company to be
acquired by each of the undersigned upon conversion of the Debentures and
exercise of the Warrants, without volume or manner of sale restrictions
(assuming that the Warrants will be exercised by the Holders by cashless
exercise), each of the undersigned, as Holders under the Registration Rights
Agreement, hereby irrevocably waive, pursuant to Section 6(f) of the
Registration Rights Agreement, all of the Company’s obligations under Sections
2(a), (b) and (c) of the Registration Rights Agreement (and any rights related
thereto). In the event that, at any time hereafter (i) Rule 144 is not available
for the immediate resale of the securities to be acquired by the Holders upon
conversion of the Debentures and exercise of the Warrants (assuming that the
Warrants will be exercised by the Holders by cashless exercise) subject to this
Waiver or (ii) the Company does not comply with Section 3 below, this Waiver
shall be deemed suspended and any rights or remedies under the Registration
Rights Agreement shall be enforceable by the undersigned, including but not
limited to, liquidated damages

2.         SEC Filings.  (a) The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension.

 

1

 



 

--------------------------------------------------------------------------------

(b)       The Company covenants and agrees to file all SEC Reports on a timely
basis until such time as the Holders may sell all securities of the Company to
be acquired by them upon conversion of the Debentures and exercise of the
Warrants without restriction under Rule 144.

3.         Removal of Restrictive Legends.    The Company will deliver shares of
common stock to be issued to the Holders upon conversion of the Debentures
and/or exercise of the Warrants without any restrictive legends; provided that
if a Holder exercises its Warrants by a cash exercise the Company will deliver
shares of common stock with a restrictive legend and the Company agrees that it
will remove such restrictive legend once the holding period provided in Rule
144(d)(1)(ii) has elapsed.

4.         Effectiveness.            This Waiver of Registration Rights shall be
effective for all purposes upon the receipt of a telecopy by the Company or its
counsel of signed copies of this Waiver by the Company and the holders of sixty
six percent (66%) of the Registrable Securities held by all Holders.

5.         Binding Effect.          This Waiver of Registration Rights Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties and shall inure to the benefit of each Holder.

6.         Governing Law.        ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WAIVER OF REGISTRATION RIGHTS
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAW THEREOF THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION.

Executed as a sealed instrument as of the date set forth above.

GCP O & G I LLC

 

By: __________________________

 

Name:

 

Title:

 

 

HARBORVIEW MASTER FUND LP

 

By: __________________________

 

Name:

 

Title:

 

 

ALPHA CAPITAL ANSTALT

 

2

 



 

--------------------------------------------------------------------------------

 

By: __________________________

 

Name:

 

Title:

 

 

BARRY HONIG

 

__________________________

 

Acknowledged and Agreed:

 

SILVERSTAR HOLDINGS, LTD.

 

By: __________________________

 

Name: Clive Kabatznik

 

Title: President and Chief Executive Officer

 

Date: August __, 2008

 

 

3

 



 

 